The question raised by the defendant's exception is as to the court's jurisdiction in respect to the allowance of costs, — not as to its jurisdiction in respect to assessing damages that are a proximate result of the defendant's misconduct. In other words, not as to the court's jurisdiction to assess the damages a person sustains because he is compelled to prosecute or defend a suit by reason of the defendant's failure to perform a duty created by contract with him or imposed on them by law for his benefit. Fowler v. Owen, 68 N.H. 270; Fairfield v. Day,71 N.H. 63; Hubbard v. Gould, 74 N.H. 25; Anderson v. Company, 77 N.H. 275. While these cases hold that the plaintiff can recover all the expense of the first litigation from the defendants, provided carrying on the litigation was under the circumstances the reasonable thing to do, no one of them holds that he can recover his reasonable counsel fees in addition to his taxable costs in the second suit. In a word, while these cases hold that a person can recover his reasonable counsel fees when his need to employ counsel is a proximate result of the defendant's misconduct, they do not hold that he can recover what he is compelled to pay counsel to collect such fees from the defendants.
These cases therefore are not in point for, as has already appeared, *Page 250 
the question raised by the defendant's exception is as to whether the court has power to allow reasonable counsel fees or a counsel fee of more than one dollar, not as damages but as a part of the prevailing party's costs whenever it finds that would be equitable. Most courts hold that their jurisdiction in respect to the allowance of costs is statutory (11 Cyc. 24), and that is the view that obtains here. State v. Kinne, 41 N.H. 238; Smith v. Boynton, 44 N.H. 529; Moses v. Craig, 77 N.H. 586. While the statutes authorize the court to allow costs to the prevailing party (P. S., c. 229, s. 1), they limit the amount it may allow as counsel fees to one dollar. There is no statute which in terms or by implication authorizes the court to allow more than that sum when it finds that would be equitable. While there are some cases that seem to be exceptions to the rule that no more than one dollar can be allowed as counsel fees in the taxation of costs, it will be found on examination that in most of these cases the plaintiff was compelled by reason of the defendant's failure to obey one of the court's decrees to apply to it for relief. For example, in Manchester v. Hodge, 75 N.H. 502, after the question of the defendant's right to pile lumber in a public street had been decided in favor of the city, the defendant still refused to move his lumber, and the city deemed it wise to apply to the court for relief. It was held that under these circumstances it could recover all the expenses of the application including reasonable counsel fees. While such cases are an authority for the proposition that the court has power to enforce its decrees, they are not authority for the proposition that the court may allow reasonable counsel fees in all cases in which the plaintiff is compelled to apply to it for relief because of the defendant's misconduct. If they were, then every successful plaintiff would be entitled to such counsel fees in addition to his taxable costs. What these cases hold and all they hold is, that the court has power to enforce its decrees, or that it has power to punish for contempt. In other words, the court's power to compel the defendants to pay all the expenses the plaintiffs incur in such cases is incidental to its jurisdiction to enforce its decrees.
The plaintiff also contends, that the court had power to make the order excepted to because to transfer this case when and as the defendants did was to prolong this litigation unreasonably. One difficulty with this contention is that there is neither any finding that they prolonged this litigation unreasonably nor any evidence that would warrant such a finding. As the court's findings are understood, it is true the defendants transferred this case notwithstanding *Page 251 
they had no faith in their exception, but they transferred it at the request of the insurance company liable over to them, if the plaintiff prevailed, in order to avoid giving that company an opportunity to contest liability on the ground that the case should have been transferred, if it became necessary for them to sue that company to enforce their claim. There is no statute which either in terms or by implication makes it illegal to transfer a case when the excepting party has no faith in his exception; but there is one which gives him the right to except to any order of the presiding justice and to transfer the questions of law raised by his exception to this court. It will be unnecessary to consider whether this right is limited by the rule that those acts and those only that are reasonable are legal; for the result will be the same in this case whether the right to transfer is absolute or limited by that rule, for as has already appeared the defendants transferred this case in order to avoid trouble if it became necessary for them to enforce their claims against the insurance company, and all fair-minded men will agree that in their situation the ordinary man would have done as they did. If it were true as the plaintiff contends that the acts of the insurance company are the acts of the defendants, the result would be the same in so far as this case is concerned. It is found that the insurance company had two reasons for insisting on the transfer of this case, — one a desire to contest liability; the other a desire "to defer if not avoid final payment." The first was legal, the second illegal; but the fact it is illegal to defer the payment of money that is due would not authorize the order to pay the plaintiff $250 in addition to his taxable costs, for the law limits the damage that may be recovered for such an illegal act to interest and taxable costs. Richards v. Whittle, 16 N.H. 259.
Exception sustained.
All concurred. *Page 252